NO. 07-08-0455-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MARCH 3, 2009



______________________________





MELISSA RENEE WARD, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B17602-0805; HON. ED SELF, PRESIDING



_______________________________

Memorandum Anders Opinion

______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

After a jury trial, Melissa Renee Ward was convicted of the offense of escape.  Punishment was assessed by the jury at three years confinement in the Texas Department of Criminal Justice.  

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing her of counsel’s belief that there was no reversible error and of appellant’s right to file a response 
pro se.  
By letter dated January 16, 2009, this court also notified appellant of her right to file her own response and set February 17, 2009, as the deadline to do so.  To date, neither a response nor a request for extension of time to file a response has been received.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed whether the evidence was legally and factually sufficient to sustain the jury’s verdict.  However, he concluded that it was.  We also conducted our own review to assess the accuracy of appellate counsel’s conclusion and to uncover any reversible error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Our own review has failed to reveal any reversible error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice

Do not publish.  

FOOTNOTES
1:See Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).